Citation Nr: 0406079	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $35,949.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to August 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
Buffalo, New York RO's Committee on Waivers and Compromises 
(Committee). 


REMAND

The evidence of record shows that by letter dated in February 
1998, the veteran was awarded nonservice-connected pension 
benefits, effective July 1, 1997, on the basis that his 
countable income did not exceed the maximum annual limit.  By 
a letter dated in 2001, the RO notified the veteran that his 
pension benefits were retroactively reduced, effective July 
1, 1997, on the basis that his countable income was actually 
more than what the RO was originally led to believe.  This 
action created the overpayment at issue. 

After reviewing the evidence of record, the Board notes that 
there is some question as to the exact amount of the 
veteran's countable income during the period of the 
overpayment.  While the veteran has not contested the amount 
of the overpayment at issue, the Board nonetheless finds the 
veteran should be given the opportunity to verify his monthly 
income for the period from July 1997 to July 2001.  

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2001.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances may have changed 
since 2001. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the veteran and 
associate with the claims file 
documentation from him substantiating or 
clarifying information that led to the 
creation of the overpayment in this case.  
Specifically, the veteran should be 
requested to furnish clarifying 
information as to his monthly income, 
from all sources, for the period from 
July 1997 to July 2001.

2.  The RO should then undertake an audit 
of the veteran's pension account in order 
to provide the basis for the calculation 
of the overpayment in this case.  The 
amounts of income and the period in which 
the overpayment is based should be set 
forth.  The audit report must be 
associated with the claims file, and a 
copy must be sent to the veteran. 

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  The RO should then readjudicate the 
veteran's request for waiver of recovery 
of an overpayment of nonservice-connected 
pension benefits with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
of equity and good conscience standard.  
If the claim continues to be denied, the 
RO should provide to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
should afford them the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




